In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00194-CV


                         IN THE INTEREST OF G.D., A CHILD

                          On Appeal from the 364th District Court
                                  Lubbock County, Texas
             Trial Court No. 2014-511,239, Honorable Kara L. Darnell, Presiding

                                    August 27, 2015

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellants, J.D., the father, and C.F., the mother, appeal the decision of the trial

court to terminate their respective parental rights to G.D. J.D. and C.F.’s appointed

counsel has filed a brief in conformity with Anders v. California rendering her

professional opinion that any issue that could be raised on appeal is frivolous and

without legal merit. See 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). J.D.

and C.F.’s counsel avers that she has zealously reviewed the record in this matter and

can find no arguable points of appeal. Counsel has filed a motion to withdraw and

provided both parents with a copy of the brief. Further, counsel has advised J.D. and

C.F. that each has the right to file a pro se response to the Anders brief. The Court has
likewise advised both parents of this right. Additionally, J.D. and C.F.’s counsel has

certified that she has provided appellant with a copy of the record to use in preparation

of a pro se response. See Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App.

2014). C.F. has not favored the Court with a response. J.D. has filed a response to

counsel’s Anders brief.


       This Court has long held that an appointed attorney in a termination case might

discharge her professional duty to her client by filing a brief in conformity with the

Anders process. See In re A.W.T., 61 S.W.3d 87, 88-89 (Tex. App.—Amarillo 2001, no

pet.). Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex.

Dep’t of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS

2162, at *1 (Tex. App.—Austin Mar. 24, 2011, no pet.) (mem. op.); In re L.K.H, No. 11-

10-00080-CV, 2011 Tex. App. LEXIS 1706, at *2-4 (Tex. App—Eastland Mar. 10, 2011,

no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 326–27 (Tex. App.—Houston [14th Dist.] 2004,

no pet.).


       We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We have reviewed the response filed by J.D., and that review has revealed no

arguable points of appeal. J.D.’s response is more akin to a plea for forgiveness and

mercy. These are requests that we are unable to grant.


       We, therefore, grant counsel’s motion to withdraw. We remind counsel that J.D.

and C.F. have the right to file a pro se petition for review with the Texas Supreme Court.



                                            2
Finally, having found no arguable points of appeal requiring reversal, we affirm the

judgment of the trial court.




                                             Mackey K. Hancock
                                                 Justice




                                         3